DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shu-Ping Chang et al (US 20080250265 A1).

Regarding claim 1, Chang et al discloses an operation status prediction system (¶ [13]), comprising: 
a hardware processor (¶ [33]), 
wherein, 
the hardware processor acquires data, which is relevant to an operation status at each timing of an operation device to be monitored, so as to be associated with information of the timing (¶ [27] and ¶ [35]), and 
the hardware processor predicts a future operation status according to the acquired operation status for each of a plurality of periods having different lengths from the present (¶ [38]).

Regarding claim 2, Chang et al discloses the operation status prediction system according to claim 1, further comprising, a first storage that stores the acquired data relevant to the operation status (¶ [61]).

Regarding claim 4, Chang et al discloses the operation status prediction system according to claim 1, wherein, the hardware processor has a machine learning model trained using the data relevant to the operation status as teacher data (¶ [74]).

Regarding claim 5, Chang et al discloses the operation status prediction system according to claim 4, further comprising: 
a second storage that stores the operation status predicted for each of the plurality of periods, wherein, the hardware processor compares the predicted operation status with an actual operation status at each predetermined timing in the plurality of periods relevant to the predicted operation status, and the hardware processor updates the machine learning model based on a comparison result by further training the machine learning model (¶ [74], ¶ [84] and ¶ [87]).

Regarding claim 6, Chang et al discloses the operation status prediction system according to claim 4, wherein, the hardware processor generates the machine learning model using the data relevant to the operation status as teacher data (¶ [38] and ¶ [74]).

Regarding claim 7, Chang et al discloses the operation status prediction system according to claim 1, wherein, the predicted operation status includes information regarding a probability of occurrence of a predetermined operation status (¶ [45].

Regarding claim 14, Chang et al discloses an operation status prediction method (see rejection of claim 1), comprising: 

status predicting in which a future operation status is predicted according to the operation status acquired in the status acquiring for each of a plurality of periods having different lengths from the present (see rejection of claim 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shu-Ping Chang et al (US 20080250265 A1) in view of Patrick W. Klagren et al (US 20080141072 A1).

Regarding claim 3, Chang et al discloses the operation status prediction system according to claim 1 (see rejection of claim 1).
Chang et al fails to explicitly disclose wherein the operation status includes an environmental state of the operation device.
Klagren et al, in the same field of endeavor of predicting system failures (Abstract), teaches the operation status includes an environmental state of the operation device (¶ [137] and ¶ [177]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the operation status prediction system as disclosed by Chang et al comprising a hardware processor which acquires data, which is relevant to an operation status at each timing of an operation device to be monitored, so as to be associated with information of the timing to utilize the teachings of Klagren et al which teaches the operation status includes an environmental state of the operation device to determine if the device is operating outside of its functional specification thereby increasing the possibility of producing invalid results.

Allowable Subject Matter

Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/
Primary Examiner, Art Unit 2675                                                                                                                                                                                           
March 12, 2022